Citation Nr: 0010692	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  98-17 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


WITNESSES AT HEARING ON APPEAL

Appellant and R. H. 


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from October 27, to 
December 8, 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  


FINDINGS OF FACT

1.  The veteran was diagnosed with a personality disorder 
during active military service.  

2.  No competent medical evidence has been submitted to show 
that the veteran developed a chronic psychosis within one 
year after his separation from active service.  

3.  No competent medical evidence has been submitted to show 
that there is causal relationship between the veteran's 
current schizoaffective disorder and active military service.  



CONCLUSION OF LAW

The veteran has not presented a well-grounded claim of 
service connection for an acquired psychiatric disorder.  
38 U.S.C.A. § 5107 (West 1991). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence of record reflects that the veteran served 
approximately 42 days of military service prior to being 
discharged with a diagnosis of personality disorder with 
narcissistic features.  During service, the veteran was seen 
to be demonstrating behavioral and attitude problems.  These 
prompted an interim psychiatric evaluation.  At the time of 
the interim evaluation, he provided an extensive history of 
alcohol abuse and functional instability in life.  He was 
recommended for psychiatric testing and evaluation.  Upon 
evaluation in November 1992, the diagnosis was personality 
disorder not otherwise specified, with dependent passive 
aggressive and narcissistic features.  The veteran was noted 
to have a pattern of maladaptive behavior, not a mental 
disease, defect, or derangement sufficient to warrant medical 
disposition .  

It was thought that the veteran was unlikely to be amenable 
to coercion or retraining, and that attempts at such could 
result in undesirable behaviors.  It was recommended that he 
be discharged because it was thought that his behavior and 
attitude problems rendered him incapable of successfully 
coping with the emotional stress of military training.  The 
veteran was subsequently given an entry level discharge 
(uncharacterized service).  The reason for discharge was that 
of a personality disorder.  

A service record (sworn statement) dated the month following 
the veteran's discharge, November, 1992, reflects that the 
veteran did not tell his recruiter about several preservice 
law violations, to include three driving under the influence 
violations and an arrest for auto theft which resulted in 30 
days in jail.  

The clinical evidence includes private records dated prior to 
the veteran's period of service.  These documents reflect 
treatment for facial cellulitis and a stab wound.

No post-service treatment for a psychiatric disorder is shown 
until December 1994 when a private physician noted that the 
veteran related a history of suffering from emotional 
difficulties since he was 18 years old.  This had included 
many emotional or mood problems as well as abuse of alcohol 
and drugs.  There had also been a history of hallucinations 
and paranoid ideation.  The physician's impression was that 
the best diagnosis to fit all of the appellant's symptoms 
would be shizo-affective disorder along with a history of 
drug addiction.  

Subsequently dated records contain reports of symptoms and 
diagnosis including anxiety, depression insomnia, 
agoraphobia, and paranoid schizophrenia.  VA examination 
report dated in June 1998 noted that the veteran gave a 
history of an unsafe family environment, alcohol, and drug 
abuse, and antisocial behavior.  He had several arrests at 
the time that he joined the service in the hopes that doing 
so would help get him on the right track in life, but it did 
not work out.  He had significant trouble dealing with the 
rigors of boot camp and developed psychiatric symptoms within 
a few weeks.  After his discharge, he drifted around Los 
Angeles and sought mental disability compensation within a 
year after discharge.

On mental status examination, the veteran reported daily 
hallucinations, depression, panic attacks, and anger.  The 
physician's diagnostic impression was of schizoaffective 
disorder.  

In personal statements and testimony at a personal hearing in 
May 1999, the veteran and R.H. provided statements in support 
of his claim.  R.H. stated that she had known the veteran 
since 1993, beginning after his period of service.  She felt 
that his problems were due to victimization and that he 
should be given benefits because it was unfair that illegal 
aliens received benefits and veterans did not.  She noted 
that something was wrong with him in 1993, in that he didn't 
like being around crowds and started talking about suicide, 
visions, voices, insomnia, and depression.  She suggested 
that he seek treatment and benefits.  She believed that his 
problems stemmed from the ghetto environment that he grew up 
in.  He had been stabbed, punched in the mouth, and his 
mother was killed in an accident.  

The veteran stated that prior to service he failed all of his 
classes after elementary school, but was promoted anyway.  He 
often skipped school.  He tried to work, but was always fired 
because he would not show up for work or would use profanity.  
He told one employer that he was hearing things and that 
someone was plotting against him.  He was subsequently fired.  
He then joined the military to get away from the ghetto and 
the people he thought were plotting against him.  Prior to 
service, he went to see a mental health care professional, 
but never got an appointment.  He said that he saw someone 
injured in basic training in a grenade accident.  He thought 
his drill sergeant singled him out, and he read a statement 
about his violent upbringing.  He experienced nightmares 
about his life experiences.  

Subsequent to the personal hearing, he submitted a May 1999 
statement in which he related that he had joined the military 
to "be like Rambo."  He wanted to get away from the ghetto 
and the man who stabbed him.  He was always patriotic and 
hoped military service would make him forget about the 
voices, the demons, and the visions.  

Of record are prescription slips dated in 1997 and 1998, 
which reflect that the veteran was on numerous medications.  
Also of record are a myriad of magazine and newspaper 
articles, primarily on the issue of illegal immigrants and 
veteran's rights.  

Pertinent Laws and Regulations

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).   First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992)  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence). Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be competent evidence of a nexus 
between the in-service injury or disease and the current 
disability (sometimes satisfied by the legal presumption that 
certain disabilities manifest within certain periods are 
related to service).  Grottveit v. Brown, 5 Vet. App. 91, 93; 
Lathan v. Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.

Also controlling in this case are decisions of the Court 
concerning the types of evidence required to establish 
important facts.  The Court has held that a lay person can 
provide probative eye-witness evidence of visible symptoms, 
however, a lay person can not provide probative evidence as 
to matters which require specialized medical knowledge 
acquired through experience, training or education.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Court has 
further held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Grottveit, 5 Vet. App. at 93.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military naval or air service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999).  The United States Court of 
Veterans' Appeals (Court) has determined "that establishing 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and [service]".  Cuevas v. Principi, 
3. Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

When a veteran has sufficient time in service and a chronic 
disease, such as a psychosis, becomes manifest to a degree of 
10 percent within one year from the date of termination of 
service, such disease shall be presumed to have been incurred 
in service.  38 U.S.C.A. § 1112 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (1999).

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings of a diagnosis including the word 
"chronic".  A continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
service discharge is required to support the claim.  38 
C.F.R. §§ 3.303(b), 3.309 (1999).  When a disease was not 
initially manifested during service the appellant may 
establish the "required nexus" for service connection by 
evidence demonstrating a medical relationship between the 
current disability and the service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d); Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).

Personality disorders which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior, chronic psychoneurosis of long duration 
or other psychiatric symptomatology shown to have existed 
prior to service with the same manifestations during service, 
which were the basis of the service diagnosis, will be 
accepted as showing preservice origin.  Personality disorders 
or mental deficiency as such are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. § 
3.303(c) (1999).

Analysis

Upon consideration of all the evidence of record, the Board 
finds that the only evidence supporting the veteran's 
assertions that his current psychiatric disorder is causally 
related to his active service, are the statements of the 
veteran and R.H.  While they are certainly capable of 
providing evidence of symptomatology, as lay persons they are 
no considered legally capable of opining on matters requiring 
medical knowledge, such as the degree of disability produced 
by the symptoms or the condition causing the symptoms.  See 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Espiritu, supra.  

While the veteran was diagnosed with a personality disorder 
shortly after entry into service, such disorders are not 
considered diseases or injuries within the meaning of the 
statutes and regulations governing eligibility for VA 
benefits.  38 C.F.R. § 3.303(c) (1999).  This disorder, by 
definition, preexisted service.  Furthermore, clinical 
records reflect that the veteran had a preservice history of 
antisocial behavior and alcohol abuse.  The record further 
shows that as of one year after his separation from active 
service, no chronic psychosis had been diagnosed.  Further 
the Board notes that no competent medical evidence has been 
submitted to show that a psychosis, first diagnosed in 1994, 
approximately two years after service, was causally related 
to active service.  

With regard to the myriad of newspaper and magazine articles 
submitted into the record, the Board notes that these 
clippings generally pertain to issues other than the current 
claim at issue and do not provide the requisite medical 
evidence demonstrating a causal relationship between the 
claimed disabilities and service.  Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996).  

The Board also notes that on medical examinations following 
service, the veteran reported a history of psychotic 
symptomatology dating from service.  However, the medical 
examiners did not relate this symptomatology to a current 
disability or otherwise relate the current disability to 
service.  Their mere recording of a history supplied by the 
veteran is not sufficient to transform that history into 
competent medical evidence.  LeShore v. Brown, 8 Vet App 406 
(1995)

Thus, the veteran has not submitted any medical opinion or 
other medical evidence that supports his claim.  The evidence 
now of record fails to show that his current psychiatric 
disorder had its onset in service or is otherwise related 
thereto.  Thus, this claim may not be considered well 
grounded.  


ORDER

A well-grounded claim of entitlement to service connection 
for an acquired psychiatric disorder has not been presented, 
and the appeal is denied.  




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals



 
- 9 -


- 3 -


